On a motion for a rehearing, the counsel for respondents argued that, as the complaint asked that Drury should be charged in account with the whole sum paid by Warner to the administrators for lands of the estate conveyed to Warner, this was a ratification of that sale, or at least the respondents could not be required in the same action to account for the proceeds *691of such portions of said lands as Warner bad sold, and to recon-vej tbe remainder. 2. That as the alleged canse of action touching Drury’s lands in Pond du Lac and Outagamie counties is confessedly bad, and there was a demurrer to that part of the complaint on that ground, the order should be affirmed as it relates to that part of the case.
Cole, J.
On the motion for. a rehearing, it is insisted that the demurrer should have been sustained, so far, at least, as it relates to the alleged cause of action for subjecting the lands in Pond du Lac and Outagamie counties, conveyed by Drury to Joseph Warner, to the payment of any claim the plaintiffs may establish against Drury. But the difficulty was in getting at that precise question on this appeal. The demurrer was sustained generally to the entire complaint. That order was clearly erroneous. The plaintiffs were compelled to bring the cause to this court to obtain a reversal of the order that held the entire complaint bad. We have held, in effect, that the complaint does not state facts sufficient to entitle the plaintiffs to any relief in respect to those lands. And if the demurrer had only been sustained as 'to that cause' of action, it would have been affirmed. But it does not appear that the attention of the circuit court was called to that particular ground of demurrer. At all events, the record does not show that the court ever ruled upon the sufficiency of that part of the complaint distinct from the other matters therein set forth. The demurrer as sustained was quite too broad. It went to the whole complaint and to any matter it contained. So that, although the complaint was specifically demurred to as not stating facts constituting a cause of action in respect to those lands conveyed by Drury to Warner in Fond du Lac and Outagamie counties, yet, as it was sustained generally, we had to reverse the order. Perhaps, if the defendants had only asked the court to sustain their demurrer as to that cause of *692action, the plaintiffs would have been satisfied to have had the complaint held insufficient.
By the Court. — The motion for a rehearing is denied.